Lewis, J.
The trial court made the proper disposition of this case. The village officials entered upon a work having in view as its main object the providing of a sewerage system for the village. It was supposed and expected that it would also afford a means of draining the appellant’s farming lands. When completed and put into use, partially from an inherent defect in the plans, it did not afford that relief to the appellant’s lands that was expected. There was an unusual and extraordinary rain-fall after the completion of the work, and up to the time of the commencement of the action, which probably contributed to the failure of the system accomplishing all that was expected. The trial court found that it did not appear that there was any failure of the defendant to do the work as contemplated originally, but that the scheme adopted was defective, and that it was adopted in good faith. In such a case it is well established that a municipal corporation is not liable. Judgment appealed from should be affirmed, with costs against the appellant.
All concur.